Citation Nr: 0006424	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-46 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for calcific 
tendonitis of the right shoulder, residual of a rotator cuff 
tear, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
Peyronie's disease, with groin injury and a left varicocele.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to July 31, 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which granted service connection for Peyronie's disease and 
assigned a non compensable disability rating.  By that 
decision, the RO also granted service connection for calcific 
tendonitis of the right shoulder, status post rotator cuff 
tear, and assigned a non compensable rating.

In an April 1997 rating decision, the RO granted a 10 percent 
disability rating for the veteran's calcific tendonitis of 
the right shoulder, effective August 1, 1995, the day 
following the veteran's discharge from active service.  See 
38 C.F.R. § 3.400(b)(2) (1999).  In AB v. Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

In September 1998, this case was before the Board.  The Board 
denied the veteran's claims of entitlement to an increased 
rating for the residuals of a fracture to the coccyx and 
entitlement to service connection for drug-induced metabolic 
changes.  The Board remanded the veteran's claims of 
entitlement to increased ratings for Peyronie's disease and 
calcific tendonitis of the right shoulder for further 
evidentiary development.  In July 1999, the RO issued a 
Supplemental Statement of the Case which continued to deny 
the veteran's claims of entitlement to increased ratings for 
Peyronie's disease and calcific tendonitis of the right 
shoulder.  The claims folder was then again returned to the 
Board.  


FINDINGS OF FACT

1.  For the period prior to February 27, 1997, the competent 
and probative evidence demonstrates that the veteran's 
calcific tendonitis of the right shoulder is manifested by 
limitation of abduction to shoulder level, with no objective 
evidence of any additional functional loss due to weakness, 
fatigability, or incoordination.

2.  For the period effective from February 27, 1997, the 
competent and probative evidence demonstrates that the 
veteran's calcific tendonitis of the right shoulder is 
manifested by noncompensable limitation of motion confirmed 
by objective findings of pain on motion, with no evidence of 
any additional functional loss due to weakness, fatigability, 
or incoordination.

3.  The competent and probative evidence of record 
demonstrates that the veteran's Peyronie's disease and left 
varicocele are manifested by curvature of the penis, with 
slight tenderness in the left spermatic cord and no evidence 
of loss of erectile power.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for the veteran's 
calcific tendonitis of the right shoulder, residual of a 
rotator cuff tear, are met for the period prior from August 
1, 1995 to February 27, 1997.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 
5024, 5201 (1999).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's calcific tendonitis of the right shoulder, residual 
of a rotator cuff tear, have not been met for the period from 
February 27, 1997 forward.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5024, 5201.

3.  The criteria for a compensable disability rating for 
Peyronie's disease, with groin injury and left varicocele, 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected calcific tendonitis of the right shoulder and 
Peyronie's disease.  In the interest of clarity, the Board 
will first discuss the law and regulations pertinent to 
increased rating claims.  The Board will then separately 
address the issues on appeal.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(a) and Part 
4 (1999).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
C.F.R. § 4.1 (1999).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The schedular criteria

Calcific tendonitis of the right shoulder

Under Diagnostic Code 5024, tenosynovitis will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Degenerative arthritis, in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When the limitation of motion 
of the specific joint or joints involved is non compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion. Note (2) of Diagnostic Code 5003 states that the 20 
percent and 10 percent ratings based on x-ray findings under 
Diagnostic Code 5003 will not be utilized in rating 
conditions under Diagnostic Code 5013.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5201, which pertains to limitation of 
motion of the arm, limitation of motion to 25 degrees 
warrants a 40 percent rating for the major extremity and a 30 
percent evaluation for the minor extremity.  Limitation of 
motion midway between the side and shoulder level warrants a 
30 percent evaluation for the major extremity and 20 percent 
for the minor extremity.  Limitation of motion at shoulder 
level warrants a 20 percent rating for either the major or 
minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).  Full range of motion of the shoulder is measured 
from zero degrees to 180 degrees in forward elevation 
(flexion), zero degrees to 180 degrees in abduction, and zero 
degrees to 90 degrees in both external and internal rotation.  
38 C.F.R. § 4.71, Plate I (1999).

Peyronie's disease with groin injury and left varicocele

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The veteran's service-connected Peyronie's disease is 
currently evaluated under See 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (1999).  Under Diagnostic Code 7522, a 20 percent 
evaluation is warranted for a deformity of the penis with 
loss of erectile power.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31 
(1999).

The veteran's Peyronie's disease was originally rated by the 
RO by analogy under 38 C.F.R. § 4.104, Diagnostic Code 7100 
(1997), which pertains to arteriosclerosis.  Under this code, 
a 20 percent disability rating was warranted for slight 
weakening of bodily vigor, and 0 percent disability was 
warranted for arteriosclerosis without symptoms or renal, 
cardiac, or cerebral complications.  Arteriosclerotic 
complications, such as renal, cardiac, or cerebral, were 
rated separately under the appropriate diagnostic codes.  38 
C.F.R. § 4.104, Diagnostic Code 7100, Note (1997).

Effective January 12, 1998, during the pendency of this 
appeal, the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, was amended with regard to rating 
disabilities of the cardiovascular system.  62 Fed. Reg. 
65207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104).  The 
diagnostic criteria for general arteriosclerosis was deleted 
from the current Schedule, as VA found that evaluating each 
disability resulting from generalized arteriosclerosis under 
an appropriate code would result in more accurate assessments 
of the actual disabilities caused by the condition.

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the Board remanded the 
veteran's case so the RO could provide notice of the change 
in regulations and to determine the most appropriate criteria 
for rating his disability following this change.  The RO 
provided the veteran notice of the revised regulations for 
the cardiovascular system in the July 1999 supplemental 
statement of the case.  The RO further determined that rating 
the veteran's disability under a cardiovascular diagnostic 
code no longer seemed appropriate.  The RO found that the 
veteran's disability was more appropriately rated by analogy 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which 
pertains to penile deformity.  The RO provided the veteran 
with notice of this and other diagnostic codes appropriate to 
the genitourinary system in the July 1999 supplemental 
statement of the case.  Thus, the Board finds that it may now 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Factual Background

Calcific tendonitis of the right shoulder

Service medical records reflect that in April 1983, the 
veteran reported injuring his right shoulder when he lifted a 
sling while working on an aircraft engine.  Subsequent 
clinical records reveal ongoing complaints of pain and 
discomfort in the right shoulder, which were reportedly 
aggravated by lifting and pulling.  Physical therapy clinical 
notes dated over the following months indicate diagnoses of 
right shoulder strain, tendonitis, and bursitis. 

In March 1989, the veteran was examined by a military 
physician for complaints of right shoulder pain.  The 
physician noted a history of right shoulder bursitis symptoms 
two and a half years before with x-rays that had revealed 
calcific tendonitis of the right shoulder.  Upon examination, 
abduction was found to be limited to 105 degrees with slight 
discomfort on resisted abduction from 90 degrees.  X-rays 
revealed calcific tendonitis, but previous x-rays were 
unavailable so the examiner noted that he was unable to 
comment on whether there had been an increase in disability.  
The veteran was diagnosed with rotator cuff calcific 
tendonitis.

In August 1995, the veteran filed a claim of entitlement to 
service connection for a right shoulder injury.  During a VA 
physical examination conducted in September 1995, the veteran 
reported that since his 1983 injury he had continued to have 
problems with pain in his right shoulder.  He indicated that 
he had received steroid injections in 1985 and 1988, which 
seemed to help somewhat, although he continued to have 
problems with exertion pain in the right shoulder.  The 
veteran stated that he avoided doing any strenuous activities 
involving the shoulders, such as push-ups, overhead 
weightlifting, or any strenuous overhead work.  The VA 
examiner noted that the veteran reported no radiculopathy or 
other associated symptoms.  

Upon examination, the September 1995 VA examiner found no 
evidence of tenderness, redness, or swelling in the veteran's 
right shoulder.  The VA examiner noted that the veteran could 
abduct to 90 degrees, though that caused him some discomfort, 
and extend to about 150 degrees.  Some mild crepitus and 
discomfort was noted in the right shoulder with rotation.  
The VA examiner indicated that no neurological abnormalities 
were found in the veteran's right upper extremity.  The VA 
examiner diagnosed the veteran with a status post right 
shoulder injury, with some residual pain and impaired range 
of motion, as well as exertion intolerance.  The VA examiner 
concluded that the veteran's history was consistent with 
post-traumatic changes of the right shoulder, possible 
impingement syndrome, with activity impairment as described 
and requiring non-steroidal anti-inflammatory agents about 
once a week.  X-rays of the right shoulder taken shortly 
after examination revealed no abnormalities.

In the December 1995 rating decision, the RO granted service 
connection for calcific tendonitis of the right shoulder, 
status post rotator cuff injury, and assigned a non 
compensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  

In a Notice of Disagreement submitted in December 1995, the 
veteran contended that the range of motion in his right 
shoulder had been drastically reduced and that tasks which 
require him to work over his head for an extended period of 
time cause pain and stiffness in his right shoulder.  The 
veteran asserted that this disability greatly affects his 
employment as a mechanic.  He also asserted that during his 
September 1995 VA examiner, the VA examiner pushed his arm up 
too forcibly, which caused him pain and forced him to take 
Motrin(r) for a week after the examination.

In a Substantive Appeal (VA Form 9) submitted in October 
1996, the veteran contended that he experienced functional 
loss in his right shoulder as a result of pain and restricted 
range of motion.  He also asserted that his injury 
increasingly interfered in his employment as a mechanic.

In February 1997, the veteran was provided with another VA 
physical examination.  The VA examiner found that the veteran 
could abduct to 100 degrees in the right shoulder, as opposed 
to 175 degrees in the left, but asked to not go further 
because of pain.  Passive movement testing was also not done 
because of pain.  Rotation was noted to be to 85 degrees 
internal and 85 degrees external.  No atrophy or tenderness 
was noted in the right shoulder.  The VA examiner concluded 
that the veteran's right shoulder was partially frozen, which 
prevented him from moving beyond 100 degrees abduction, but 
that there was no evidence of muscle atrophy.  X-rays 
revealed no evidence of a fracture or dislocation, although 
the VA radiologist recommended that an MRI [magnetic 
resonance imaging] or shoulder arthrogram be obtained for 
further evaluation.  The veteran was diagnosed with right 
shoulder pain, cause not clear, and a normal x-ray.

In the April 1997 rating decision, the RO granted an 
increased evaluation of 10 percent for the veteran's service-
connected calcific tendonitis of the right shoulder based 
upon limitation of motion confirmed by pain.

In an Informal Hearing Presentation dated in July 1998, the 
veteran's accredited representative noted that the February 
1997 VA radiologist had recommended that an MRI and other 
special testing be obtained for further evaluation of the 
veteran's right shoulder disability, but that such testing 
had never been performed.

In September 1998, the Board remanded the veteran's claim for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to provide the veteran with an additional 
VA orthopedic examination in order to more accurately access 
the current severity of his right shoulder disability and to 
comment on the degree of functional loss, if any, caused by 
the veteran's left shoulder disability.  The Board also noted 
the representative's assertion that the veteran's earlier VA 
examinations were incomplete, in part, because neither a 
shoulder arthrogram or MRI had ever been performed.

In November 1998, the veteran was provided with a VA physical 
examination.  The veteran reiterated his previous statements 
regarding the history of his right shoulder disability.  Upon 
examination, the VA examiner noted that the veteran appeared 
angry about having to appear for another examination.  The VA 
examiner found that examination of the veteran's right 
shoulder was entirely normal, with abduction, flexion, and 
forward flexion all to 180 degrees, and internal and external 
rotation both to 90 degrees.  The diameter of circumference 
appeared to be 45 cm. on both sides, with no localized 
wasting of the muscles found.  Some questionable stiffness 
was noted in the supraspinatus.  The VA examiner concluded 
that the veteran's strength was 5/5 in his right shoulder and 
that he was at 100 percent in all ranges of motion.  The VA 
examiner noted that an MRI was ordered but was not obtained 
by the veteran.  The VA examiner concluded that the veteran's 
right shoulder was normal and that no diagnosis could be 
given.

The veteran was also scheduled for an examination to be 
conducted by a VA orthopedics specialist.  However, the 
veteran failed to report for this examination.

Peyronie's disease with groin injury and left varicocele

Service medical records reflect that in January 1983, the 
veteran reported a one-month history of curving of his penis 
dorsally on erection.  The veteran indicated that although it 
was not painful, he did experience some discomfort on 
erection.  Upon examination, the veteran's penis was found to 
be normal with no evidence of deviation.  The veteran was 
diagnosed with Peyronie's disease.

In December 1986, the veteran and his wife sought treatment 
at the Endocrine Clinic at McCord Air Force Base.  They 
reported that they had been trying to conceive a child for 
the past 18 months without success.  The examiner noted a 
history of a groin injury several years ago that had caused 
the veteran to have erections somewhat like Peyronie's 
disease.  Upon examination, the veteran's penis and testes 
were found to be normal; however, a left varicocele was 
observed.  Subsequent service medical records are negative 
for any complaints or diagnoses related to Peyronie's 
disease.

During the veteran's September 1995 VA examination, no 
complaints or findings were reported regarding the veteran's 
Peyronie's disease.  In the December 1995 rating decision, 
apparently based on notations in the veteran's service 
medical records, the RO granted service connection for 
Peyronie's disease and assigned a noncompensable disability 
rating under 38 C.F.R. § 4.104, Diagnostic Code 7100.

During the February 1997 VA examination, the veteran reported 
that his problem started in 1982 after he was hit in the 
groin by a volleyball.  He stated that he was treated at the 
emergency room where some blood was noted to be coming from 
his penis.  The bleeding stopped and the veteran was sent 
home.  The veteran indicated that his penis then became bent 
upwards and that he experienced pain on erection and painful 
intercourse until 1986.  The veteran stated that his penis 
was now painless and that although it still curved upward, it 
no longer interfered with his erections.  He also reported 
that a left varicocele was found in 1986, and that he never 
had any subsequent surgery or other treatment of his testes.  
The VA examiner found that the veteran's penis appeared 
normal and that his testes were normal sized on both sides.  
The VA examiner also found no evidence of a specific 
varicocele but indicated that the left spermatic cord was 
slightly tender whereas the right side was normal.  There was 
also no evidence of groin lymphadenopathy found and no 
indication of coccyx tenderness.  

Following examination, the VA examiner concluded that the 
veteran had no congenital collagen or connective tissue 
disorders.  The VA examiner indicated that there was no 
evidence of any scarring of the cavernae spongiosum or of the 
penis itself, and that the penis in the unerected state 
appeared normal.  The veteran reportedly declined seminal 
analysis.  The VA examiner also indicated that although the 
veteran reported that his penis still curved upward on 
erection, he stated that he was still able to perform 
intercourse.

During his November 1998 VA examination, the veteran reported 
that the curvature of his penis had improved to some extent.  
He also reported that he believed he still had a varicocele 
because he felt a "bump-like thing" with his hands.  Upon 
examination, the VA examiner found that the veteran's scrotum 
was entirely normal.  Specifically, the VA examiner found 
that in the resting position, the veteran penis appeared 
normal and that the testes were equal in size.  A slight 
thickening was noted in the spermatic cord on the left side 
and a U.S. Scrotum test reportedly revealed the presence of a 
varicocele in the left medial testes.  The VA examiner 
diagnosed the veteran with Peyronie's disease, detected by 
the veteran only on erection with physical examination normal 
in the resting state, and a varicocele in the left superior 
medial testes.

In July 1999, the RO issued a Supplemental Statement of the 
Case which continued to deny the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected Peyronie's disease and left varicocele.  In doing 
so, the RO determined that rating the veteran's disability 
under a cardiovascular diagnostic code no longer seemed 
appropriate, and that the closest analogy to the veteran's 
disability in the rating criteria was 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, which pertained to deformity of the 
penis.

Analysis

Initial matters - well-groundedness of the claims/duty to 
assist/standard of proof

As an initial matter, the Board notes that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is awarded service connection for a 
disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Since the veteran's claims are well grounded, VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  As noted above, the 
veteran's case was remanded in September 1998 for additional 
evidentiary development of both issues currently on appeal.  
In its September 1998 remand, the Board instructed the RO to 
provide the veteran with an additional VA orthopedic 
examination in order to more accurately access the current 
severity of his right shoulder disability.  The Board also 
noted an assertion by the veteran's representative that his 
earlier VA examinations were incomplete, in part, because a 
VA radiologist had recommended either a shoulder arthrogram 
or MRI of the veteran's right shoulder, and neither such test 
had been performed.

In November 1998, the veteran was provided with another VA 
physical examination in which the VA examiner addressed the 
current severity of both the veteran's right shoulder 
disability and his Peyronie disease.  The VA examiner noted 
that although an MRI was ordered for the veteran during this 
examination, the veteran chose not to obtain it.  The RO also 
scheduled the veteran for an additional VA examination to be 
conducted by a VA orthopedics specialist in December 1998; 
however, the veteran failed to report for this examination.  
Thus, although the veteran failed to avail himself of his 
opportunity for both an MRI and an examination by a VA 
orthopedics specialist, the Board finds that the terms of its 
September 1998 remand appear to have been satisfied by the 
RO. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that there is now ample medical and other 
evidence of record on which to decide the veteran's claims.  
The Board also finds that the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim and that there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claims.  Thus, the Board 
concludes that no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Calcific tendonitis of the right shoulder

The veteran's right shoulder disorder is currently assigned a 
10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024-5003 for noncompensable limitation of 
motion confirmed by objective evidence of painful motion.  
The veteran essentially contends that his right shoulder 
disorder is more severe than is contemplated by his currently 
assigned 10 percent disability rating.

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, 12 Vet. 
App.    In this case, the Board has taken into consideration 
the applicability of "staged ratings," pursuant to 
Fenderson.  

After reviewing the record, and for the reasons and bases 
discussed below, the Board believes that, although the 
current 10 percent rating under Diagnostic Codes 5024-5003 is 
correct, there is competent medical evidence of record 
demonstrating a distinct interval during which the veteran's 
right shoulder disorder more closely approximated the 
criteria for a 20 percent disability rating under Diagnostic 
Code 5201.  

In particular, the Board notes the findings of the September 
1995 VA examiner, who found that the veteran could abduct to 
only 90 degrees in his right shoulder.  The Board finds that 
this degree of limitation of motion more closely approximates 
the criteria for a 20 percent disability rating under 
Diagnostic Code 5201, which calls for a 20 percent rating for 
motion in the arm that is limited to shoulder level in the 
either the major or minor extremity.  See 38 C.F.R. § 4.7; 
see also 38 C.F.R. § 4.71, Plate I, which demonstrates that 
90° of abduction is at the shoulder level..

Furthermore, the Board finds that as of the veteran's 
February 1997 VA examination, the criteria for a 20 percent 
disability rating under Diagnostic Code 5210 are no longer 
met.  In particular, during the February 1997 VA examination, 
range of motion in the veteran's right arm was shown to be 
limited to 100 degrees in abduction (i.e. above shoulder 
level) and to 85 degrees in external and internal rotation.  
Additionally, during the most recent VA examination conducted 
in November 1988, the VA examiner specifically found that the 
veteran's right arm was entirely normal with no evidence of 
any limitation of motion or other impairment found.  Thus, 
the Board believes that as of his February 1997 VA 
examination, limitation of motion in the veteran's right arm 
is no longer limited to shoulder level, as is required for a 
20 percent disability rating under Diagnostic Code 5201.  See 
also 38 C.F.R. § 4.31, discussed above.

The veteran has been assigned a 10 percent disability rating 
under Diagnostic Codes 5024-5003, which contemplates a non 
compensable degree of limitation of motion confirmed by 
painful motion.  The Board believes that this assignment is 
correct after February 27, 1997.  The examination of that 
date demonstrated painful motion which was noncompensable 
under Diagnostic Code 5210.

In short, the Board finds that a 20 percent disability rating 
under Diagnostic Code 5201 is warranted from August 1, 1995, 
the day after the veteran's discharge from service, to 
February 27, 1997, the date of the veteran's second VA 
physical examination.  See 38 C.F.R. § 3.400 (1999).  The 
Board believes that the competent and probative evidence of 
record demonstrates a degree of limitation of motion between 
August 1995 and February 1997 that more closely approximates 
a disability rating of 20 percent under Diagnostic Code 5201.  
The Board further finds that the competent and probative 
evidence of record demonstrates continuing improvement in the 
veteran's right shoulder since February 1997.  The Board 
believes that this is consistent with the February 1997 VA 
examination, which revealed abduction limited to 100 degrees, 
and the November 1998 VA examination, which revealed no 
limitation of motion or other impairment whatsoever in the 
veteran's right shoulder.  Thus, the Board finds that as of 
February 1997, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's right 
shoulder disability.

In light of the veteran's complaints of pain, the Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40 and 
4.45 may provide a basis for an increased evaluation.  
However, regarding the period prior to February 1997, the 
Board notes that the veteran's September 1995 VA examination 
is negative for any indication of weakened motion, excessive 
fatigability, or incoordination; or of any evidence to 
suggest that there was additional range of motion loss or 
functional impairment due to pain on use during flare-ups.  
While the VA examiner did note some impairment in activities, 
he specifically noted that such impairment involved only 
particularly strenuous activities, such as push-ups, overhead 
weightlifting, and any strenuous overhead work.

Regarding the period following February 1997, the Board notes 
that the February 1997 VA examination did find that abduction 
in the veteran's right shoulder was limited to 100 degrees by 
pain.  However, the veteran has already been assigned a 10 
percent disability rating as of this date under Diagnostic 
Codes 5024-5003, which contemplates a noncompensable degree 
of limitation of motion confirmed by painful motion.  
Furthermore, the November 1998 VA examiner specifically found 
that the veteran's right shoulder appeared entirely normal on 
examination, with no evidence of any limitation of motion or 
other impairment.  

Therefore, the Board concludes that there is no competent 
evidence of record demonstrating that the veteran experiences 
additional functional loss due to pain or other symptoms.  
Thus, the Board finds that the preponderance of the evidence 
is against an increased rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 207.  

The Board recognizes that the veteran has specifically 
contended that an increased disability rating is warranted 
for his right shoulder disorder under the provisions of 
38 C.F.R. § 4.40 and 4.45, and that he alleges that he does 
experience additional functional loss due to pain and 
limitation of motion in his right shoulder.  However, the 
Board notes that the veteran was provided with the 
opportunity for an additional VA examination in December 1998 
to specifically address the degree of functional loss caused 
by his service-connected disability.  However, he failed to 
avail himself of this opportunity.  Based on the evidence of 
record at this time, including the VA physical examination 
conducted in November 1998, the Board can find no basis on 
which to grant an increased rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the shoulder.  Thus, 38 C.F.R. § 4.71a, Diagnostic Code 5200 
is not for application.  Additionally, there is no also 
evidence indicating that the veteran has any impairment in 
the humerus, clavicle, or scapular; and x-rays taken in 
September 1995 and February 1997 were pertinently negative 
for any abnormalities in the right shoulder.  Thus, the Board 
finds that 38 C.F.R. § 4.71a, Diagnostic Codes 5202 and 5203 
also do not apply.

In summary, the Board finds that the competent and probative 
evidence of record supports a 20 percent disability rating 
from August 1, 1995 to February 27, 1997.  The Board further 
finds that the preponderance of the evidence is against a 
rating higher than 20 percent for the period from August 1, 
1995 to February 27, 1997, and against a rating in excess of 
10 percent after February 27, 1997.

Having, in essence, reduced the veteran's disability rating 
from 20 percent to 10 percent effective as of February 27, 
1997, the Board wishes to note that it is cognizant of the 
provisions of subsections (a) and (b) of 38 C.F.R. § 3.344 
(1999).  These provisions articulate specific procedural 
requirements for the reduction of established and stable 
disability evaluations, which apply only to cases where the 
rating is in effect for five years or more.  See Schafrath, 1 
Vet. App. at 594-596.  In this case, the veteran's 20 percent 
disability rating existed for less than five years.  Thus, 
the protections of 38 C.F.R. § 3.344 specifically do not 
apply.  In such instances, as is the case here, 
reexaminations disclosing improvement will warrant reduction 
in rating.  As noted by the Board above, the February 1997 
and November 1998 examinations clearly demonstrated 
improvement in the condition of the veteran's right shoulder.

Peyronie's disease with groin injury and left varicocele

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

As discussed above, the veteran's Peyronie's disease was 
originally rated by analogy under 38 C.F.R. § 4.104, 
Diagnostic Code 7100 (1997), which pertained to 
arteriosclerosis and which was removed from the rating 
criteria, effective in December 1997 .  However, after 
reviewing the medical evidence of record, the Board finds 
that a rating under the old criteria of Diagnostic Code 7100 
is not appropriate, as there is no indication that the 
veteran's Peyronie's disease and left varicocele are related 
to any vascular disorder.  Likewise, the Board further finds 
that a disability rating is also not appropriate under the 
new criteria pertaining to cardiovascular disorders as there 
is no indication that the veteran's Peyronie's disease is 
related to any cardiovascular disorder.  

Rather, the Board believes that the veteran's service-
connected Peyronie's disease and varicocele are more 
appropriately evaluated solely under the criteria pertinent 
to the genitourinary system.  In particular, the Board 
believes that the veteran's Peyronie's disease is most 
appropriately rated under the criteria of 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, which provides for deformity of the 
penis.  This is consistent with the medical evidence of 
record, which reveals that the veteran's Peyronie's disease 
is primarily manifested by curvature of his penis on 
erection, and not by any vascular or cardiovascular 
disability.  

The veteran's Peyronie's disease with left varicocele is 
currently assigned a non compensable disabling rating under 
Diagnostic Code 7522.  In order to warrant a rating of 20 
percent, the only compensable rating available under this 
code, the veteran's Peyronie's disease would have to be 
manifested by loss of erectile power.  In this case, there is 
no indication that the veteran experiences loss of erectile 
power, and during no VA examination has such a loss ever been 
reported.  In fact, although the veteran reported pain and 
discomfort on erection for several years after his initial 
diagnosis in 1983, he has indicated that he has not 
experienced any such pain or discomfort since 1986.  He has 
further indicated that the curvature of his penis has 
continued to improve and that his Peyronie's disease was not 
currently interfering with his ability to engage in 
intercourse.  The Board notes that physical examination of 
his penis has continued to reveal no evidence of Peyronie's 
disease in the non-erect state, and his left varicocele has 
been demonstrated to be essentially asymptomatic except for 
some slight tenderness noted in the left spermatic cord.

In light of the absence of any indication of loss of erectile 
power as a result of the veteran's Peyronie's disease or left 
varicocele, the Board finds that the preponderance of the 
evidence is against an increased rating under Diagnostic Code 
7522.  See 38 C.F.R. § 4.31 (1999).

The Board has reviewed the other diagnostic codes pertinent 
to the genitourinary system.  However, there is no indication 
that the veteran has undergone surgery for his testes as a 
result of his left varicocele or that he experiences any 
atrophy.  Thus, 38 C.F.R. § 4.115b, Diagnostic Codes 7523 and 
7524 (1999) do not apply.  There is also no indication that 
the veteran's left varicocele or Peyronie's disease have led 
to any voiding or renal dysfunction.  Therefore, 38 C.F.R. 
§ 4.115b, Diagnostic Code 7529 (1999) also does not apply.  
In short, the Board can find no basis on which to grant a 
compensable evaluation for the veteran's Peyronie's disease 
or left varicocele.  

In summary, the Board finds that the preponderance of the 
evidence is against a compensable disability rating under 
Diagnostic Code 7522.  The benefit sought on appeal is 
accordingly denied.


ORDER

A 20 percent evaluation for the veteran's calcific tendonitis 
of the right shoulder, residual of a rotator cuff tear, for 
the period from August 1, 1995 to February 27, 1997, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  To that extent only, the 
appeal is granted.

Entitlement to a rating in excess of 10 percent rating for 
the veteran's service-connected calcific tendonitis of the 
right shoulder, residual of a rotator cuff tear, effective 
February 27, 1997, is denied.

Entitlement to a compensable evaluation for Peyronie's 
disease, with groin injury and left varicocele, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

